PER CURIAM. On March 21, 1995, judgment was entered reflecting that Guy C. Barnes had pleaded guilty in the Circuit Court of Sebastian County to four counts of delivery of a controlled substance and had been sentenced to an aggregate sentence of twenty-two years’ imprisonment. Mr. Barnes filed in Sebastian County a pro se petition pursuant to Criminal Procedure Rule 37 seeking to vacate the judgment. An order was entered denying the petition from which an appeal was not taken. Petitioner Barnes sought permission from this court to proceed with a belated appeal. The motion was denied. Barnes v. State, CR 96-114 (March 26, 1996). Petitioner has filed the motion for reconsideration which is now before us.  The motion is denied. There is no provision in the rules of procedure for a motion for reconsideration in a postconviction case. In Re Motions for Reconsideration in Postconviction Matters, 319 Ark. Appx. 826 (1994). Motion denied. Dudley, J., not participating.